Citation Nr: 1760682	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-31 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 2000 to May 2006.  This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2009 and May 2013 rating decisions of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO). 


FINDING OF FACT

The Veteran's service-connected disabilities cause occupational difficulties and prevent her from obtaining and maintaining substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU rating have been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.321, 4.16, 4.18, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Assuming, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and does not need to be addressed.  




TDIU

An award of TDIU requires that a veteran be unable to obtain or maintain a substantially gainful occupation as a result of a service-connected disability, and that the veteran have a single service-connected disability rated at 60 percent or more, or at least one service-connected disability rated at 40 percent or more with an additional service-connected disability sufficient to bring the combined rating to 70 percent.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Substantially gainful employment is defined as work which is more than marginal and which permits the veteran to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The central inquiry is whether the veteran's service-connected disabilities are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In making this determination, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  The effective date for the grant of TDIU is governed by the increased rating provisions of 38 C.F.R. § 3.400(o).  See Hurd v. West, 13 Vet. App. 229 (2000). 

The Veteran in this case meets the schedular requirements for TDIU.  She is currently service-connected for major depressive disorder at a 50 percent evaluation, irritable bowel syndrome at a 30 percent evaluation, temporomandibular joint dysfunction (TMJ) and mastication myalgia at a 30 percent evaluation, peripheral neuropathy of the left wrist at a 10 percent evaluation, and allergic rhinitis at a non-compensable evaluation.  Her combined disability rating is an 80 percent evaluation and her major depressive disorder is above the 40 percent evaluation requirement. 

The record shows that the Veteran is unable to maintain or obtain substantially gainful employment because of her depressive disorder, IBS, TMJ, and other service-connected disabilities.  In her February 2017 hearing, the Veteran reported that her depressive disorder caused her to miss two weeks out of a month of work because of "severe anxiety."  She stated that she could not "move from the bathroom" and "did not want to leave my house" because of her symptoms.  The Veteran stated that her depression caused difficulties "functioning around people" and that she generally could not "interact with people."  She stated that she attends weekly therapy for her depression.  VA examiners have opined that her depressive disorder affects most areas of her life, including her occupational capabilities.  

The record shows her IBS and TMJ cause additional occupational difficulties.  The Veteran reported that when she is stressed her "IBS completely kicks up and knocks me over."  She stated that she is in the bathroom "four to five times in a day," trying to cope with painful symptoms.  She stated that she "cannot talk for long periods of time" and suffers from "headaches and pain" because of her TMJ.  

Overall, it is clear that her depression and other disabilities prevent her from obtaining and maintaining substantially gainful employment.  Therefore, TDIU is warranted. 


ORDER

Entitlement to a TDIU rating is granted. 




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


